Exhibit 10.59




PARSLEY ENERGY, INC.
2014 LONG TERM INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT


This Agreement is made and entered into as of the “Date of Grant” set forth in
the Notice of Grant of Restricted Stock (the “Notice of Grant”) by and between
Parsley Energy, Inc., a Delaware corporation (the “Company”), and you;
WHEREAS, the Company adopted the Parsley Energy, Inc. 2014 Long Term Incentive
Plan, as it may be amended from time to time (the “Plan”) under which the
Company is authorized to grant restricted stock awards to certain employees and
service providers of the Company;
WHEREAS, in order to induce you to enter into or to continue to provide services
to the Company and to materially contribute to the success of the Company, the
Company agrees to grant you this restricted stock award;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this restricted stock award agreement (“Agreement”) as if fully set forth
herein and the terms capitalized but not defined herein shall have the meanings
set forth in the Plan; and
WHEREAS, you desire to accept the restricted stock award made pursuant to this
Agreement.
NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.The Grant. Subject to the conditions set forth below, the Company hereby
grants to you, effective as of the Date of Grant, as a matter of separate
inducement but not in lieu of any salary or other compensation for your services
for the Company, an award (the “Award”) consisting of the aggregate number of
Restricted Shares of Stock set forth in the Notice of Grant in accordance with
the terms and conditions set forth herein, in the Notice of Grant and in the
Plan.
2.Escrow of Restricted Shares. The Company shall evidence the Restricted Shares
in the manner that it deems appropriate. The Company may issue in your name a
certificate or certificates representing the Restricted Shares and retain that
certificate or those certificates until the restrictions on such Restricted
Shares expire as described in the Notice of Grant and Section 5 of this
Agreement or the Restricted Shares are forfeited as described in the Notice of
Grant and Sections 4 and 6 of this Agreement. If the Company certificates the
Restricted Shares, you shall execute one or more stock powers in blank for those
certificates and deliver those stock powers to the Company. The Company shall
hold the Restricted Shares and the related stock powers pursuant to the terms of
this Agreement, if applicable, until such time as (a) a certificate or
certificates for the Restricted Shares are delivered to you, (b) the Restricted
Shares are otherwise transferred to you free of restrictions, or (c) the
Restricted Shares are canceled and forfeited pursuant to this Agreement.




--------------------------------------------------------------------------------




3.Ownership of Restricted Shares. Subject to the terms, conditions and
restrictions set forth in this Agreement, from and after the time the Restricted
Shares are issued in your name, you will be entitled to all the rights of
absolute ownership of the Restricted Shares, including the right to vote those
shares and the right to receive dividends thereon; provided, however, that any
dividends paid by the Company with respect to the Restricted Shares prior to the
expiration of the Forfeiture Restrictions shall be held in escrow by the Company
and paid to you, if at all, at the time the Forfeiture Restrictions expire on
the Restricted Share for which the dividend accrued; provided, further, that in
no event shall dividends be settled later than 74 days following the date on
which the Forfeiture Restrictions expire with respect to the Restricted Share
for which the dividends were accrued. For purposes of clarity, if the Restricted
Shares are forfeited by you pursuant to the terms of this Agreement then you
shall also forfeit the dividends, if any, accrued with respect to such forfeited
Restricted Shares. No interest will accrue on the dividends between the
declaration and settlement of the dividends.
4.Restrictions; Forfeiture. The Restricted Shares are restricted in that they
may not be sold, transferred or otherwise alienated or hypothecated until these
restrictions are removed or expire as described in the Notice of Grant and
Section 5 of this Agreement. The Restricted Shares are also restricted in the
sense that they may be forfeited to the Company (the “Forfeiture Restrictions”).
You hereby agree that if the Restricted Shares are forfeited, as provided in the
Notice of Grant and Section 6 of this Agreement, the Company shall have the
right to deliver the Restricted Shares to the Company’s transfer agent for, at
the Company’s election, cancellation or transfer to the Company.
5.Expiration of Restrictions and Risk of Forfeiture. The restrictions on the
Restricted Shares granted pursuant to this Agreement will expire and the
Restricted Shares will become transferable and nonforfeitable as set forth in
the Notice of Grant and in Section 6 below, provided that you remain in the
employ of, or a service provider to, the Company or its Subsidiaries until the
applicable dates set forth therein.
6.Termination of Services.
(a)Termination Generally. Subject to subsection (b) and (c) of this Section 6,
if your service relationship with the Company or any of its Subsidiaries is
terminated for any reason, then those Restricted Shares for which the
restrictions have not lapsed as of the date of termination shall become null and
void and those Restricted Shares shall be forfeited to the Company.  The
Restricted Shares for which the restrictions have lapsed as of the date of such
termination, including Restricted Shares for which the restrictions lapsed in
connection with such termination, shall not be forfeited to the Company.
(b)Termination by Reason of Death or Disability. Notwithstanding subsection (a)
of this Section 6 above, if your service relationship with the Company or any of
its Subsidiaries is terminated by reason of death or Disability (as defined
below) prior to the date on which the Restricted Shares vest as provided in the
Notice of Grant, then effective as of the date of such separation from service,
the restrictions on [NTD: For Performance-Based Restricted Shares Only:] [50% of
the] [NTD: For Time-Based Restricted Shares Only:] [all] Restricted Shares


2

--------------------------------------------------------------------------------




granted pursuant to this Agreement, including the Forfeiture Restrictions, will
immediately expire, and such Restricted Shares will become transferable and
nonforfeitable.
“Disability” shall mean (i) your inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or last for a continuous period of not
less than 12 months, or (ii) that you are receiving income replacement benefits
for a period of at least three months under a company-sponsored accident and
health plan by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
(c)Effect of Employment Agreement. Notwithstanding any provision herein to the
contrary, in the event of any inconsistency between this Section 6 and any
employment agreement entered into by and between you and the Company or its
Subsidiaries, the terms of the employment agreement shall control. [NTD: For
Performance-Based Restricted Shares Only:] [For purposes any employment
agreement entered into by and between you and the Company or its Subsidiaries,
the term “target number” shall be deemed to reference 50% of the aggregate
number of Restricted Shares granted pursuant to this Agreement.]
7.Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company; provided, that rights to the Restricted Shares during a leave of
absence may be limited to the extent to which those rights were earned or vested
when the leave of absence began; provided, further, that no “separation from
service” has occurred, as such term is defined in Section 409A of the Internal
Revenue Code, as amended, and the regulations and guidance promulgated
thereunder.
8.Delivery of Stock. Promptly following the expiration of the restrictions on
the Restricted Shares as contemplated in Section 5 of this Agreement, the
Company shall cause to be issued and delivered to you or your designee a
certificate or other evidence of the number of Restricted Shares as to which
restrictions have lapsed, free of any restrictive legend relating to the lapsed
restrictions, upon receipt by the Company of any tax withholding as may be
requested pursuant to Section 9. The value of such Restricted Shares shall not
bear any interest owing to the passage of time.
9.Payment of Taxes. The Company may require you to pay to the Company (or the
Company’s Subsidiary if you are an employee of a Subsidiary of the Company), an
amount the Company deems necessary to satisfy its (or its Subsidiary’s) current
or future obligation to withhold federal, state or local income or other taxes
that you incur as a result of the Award and may condition settlement of the
Award upon such payment. With respect to any required tax withholding, the
Committee may, in its sole discretion: (a) withhold from the shares of Stock to
be issued to you under this Agreement the number of shares necessary to satisfy
the Company’s obligation to withhold taxes; which determination will be based on
the shares’ Fair Market Value at the time such determination is made; (b) allow
you to deliver to the Company shares of Stock sufficient to satisfy the
Company’s tax withholding obligations, based on the shares’ Fair Market Value at
the time such determination is made; (c) allow you to deliver cash to the
Company sufficient to satisfy its tax


3

--------------------------------------------------------------------------------




withholding obligations; (d) satisfy such tax withholding through any
combination of (a), (b) and (c); or (e) take such other action as the Company
deems advisable to enable the Company (or its Subsidiaries) to satisfy
obligations for the payment of withholding taxes and other tax obligations
related to the Award. In the event the Company determines that the aggregate
Fair Market Value of the shares of Stock withheld as payment of any tax
withholding obligation is insufficient to discharge that tax withholding
obligation, then you must pay to the Company, in cash, the amount of that
deficiency immediately upon the Company’s request.
10.Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Stock (including Restricted Shares)
will be subject to compliance with all applicable requirements of federal,
state, or foreign law with respect to such securities and with the requirements
of any stock exchange or market system upon which the Stock may then be listed.
No Stock will be issued hereunder if such issuance would constitute a violation
of any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, Stock will not be issued
hereunder unless (a) a registration statement under the Securities Act, is at
the time of issuance in effect with respect to the shares issued or (b) in the
opinion of legal counsel to the Company, the shares issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Award will relieve the Company of any liability in respect
of the failure to issue such shares as to which such requisite authority has not
been obtained. As a condition to any issuance hereunder, the Company may require
you to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. From time to time, the Board, the Committee and appropriate
officers of the Company are authorized to take the actions necessary and
appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate Persons to make shares of Stock available for
issuance.
11.Legends. The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to Section 4 of this Agreement on
all certificates representing shares issued with respect to this Award.
12.Right of the Company and Subsidiaries to Terminate Services. Nothing in this
Agreement confers upon you the right to continue in the employ of or performing
services for the Company or any Subsidiary, or interfere in any way with the
rights of the Company or any Subsidiary to terminate your employment or service
relationship at any time.
13.Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
14.Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and


4

--------------------------------------------------------------------------------




provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.
15.No Liability for Good Faith Determinations. The Company and the members of
the Board and the Committee shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Shares granted hereunder.
16.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
17.No Guarantee of Interests. The Board, the Committee and the Company do not
guarantee the Stock of the Company from loss or depreciation.
18.Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.
19.Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
20.Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.
21.Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
22.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
23.Company Action. Any action required of the Company shall be by resolution of
the Board or by a person or entity authorized to act by resolution of the Board.


5

--------------------------------------------------------------------------------




24.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.
25.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Delaware, without
giving any effect to any conflict of law provisions thereof, except to the
extent Delaware state law is preempted by federal law. The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.
26.Consent to Texas Jurisdiction and Venue. You hereby consent and agree that
state courts located in Midland County, Texas and the United States District
Court for the Western District of Texas each shall have personal jurisdiction
and proper venue with respect to any dispute between you and the Company arising
in connection with the Award or this Agreement. In any dispute with the Company,
you will not raise, and you hereby expressly waive, any objection or defense to
any such jurisdiction as an inconvenient forum.
27.Amendment. This Agreement may be amended the Board or by the Committee at any
time (a) if the Board or the Committee determines, in its sole discretion, that
amendment is necessary or advisable in light of any addition to or change in any
federal or state, tax or securities law or other law or regulation, which change
occurs after the Date of Grant and by its terms applies to the Award; or (b)
other than in the circumstances described in clause (a) or provided in the Plan,
with your consent.
28.Clawback. This Agreement is subject to any written clawback policies that the
Company, with the approval of the Board or the Committee, may adopt. Any such
policy may subject your Award and amounts paid or realized with respect to Award
under this Agreement to reduction, cancelation, forfeiture or recoupment if
certain specified events or wrongful conduct occur, including but not limited to
an accounting restatement due to the Company’s material noncompliance with
financial reporting regulations or other events or wrongful conduct specified in
any such clawback policy adopted to conform to the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 and rules promulgated thereunder by the
Securities and Exchange Commission and that the Company determines should apply
to this Agreement.
29.The Plan. This Agreement is subject to all the terms, conditions, limitations
and restrictions contained in the Plan.
[Remainder of page intentionally left blank]




6